Opinion by
Keefe, J.
At the trial the case was submitted upon the record *219without the introduction of any evidence. From an examination of the entry papers it was found that the shortage reported in the affidavit was disallowed because it had not been verified by the inspector or measurer. Upon the filing of protest, a report was requested from the discharging inspector as to the correctness of the importer’s claim of shortage. This report established there was no shortage and since there was no evidence to support the importer’s claim, the protest was overruled. ‘ •